Citation Nr: 0407410	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  93-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
psychogenic pain disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1988.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans (VA) Affairs Regional 
Office (RO) in St. Petersburg, Florida that granted service 
connection for the appellant's psychogenic pain disorder and 
assigned a 10 percent evaluation.

The RO, in January 2000, increased the appellant's disability 
evaluation for the psychogenic pain disorder from 10 to 30 
percent.  The veteran, however, is presumed to be seeking the 
maximum benefit allowed by law and regulation.  Therefore, 
the claim was certified to the Board for appellate review.  
Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  The increased rating for 
psychogenic pain disorder rating was effective as of the date 
of receipt of the original claim and that effectively allowed 
the Board to consider entire time period in question, from 
the original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board denied the appellant's claim of entitlement to an 
initial rating in excess of 30 percent for his psychiatric 
disability, upholding the RO in a decision issued in February 
2002.  By the same decision, the Board denied entitlement to 
an increased rating for right knee disability, evaluated as 
20 percent.  The appellant then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In July 2002, the parties submitted 
a joint motion for remand and to stay further proceedings to 
the Court.  In this Joint motion the parties agreed on the 
need for reasons and bases reflecting the proper application 
of the holding of DeLuca v. Brown, 8 Vet. App; 202 (1995) and 
the proper application of the schedule for rating mental 
disorders.  An July 2002 order of the court granted the joint 
motion for remand and vacated the Board's decision.  

The Board issued another decision on the issue of entitlement 
to a higher initial rating for psychogenic pain disorder in 
October 2002.  At that time, the Board informed the veteran 
that it would address the issue of entitlement to an 
evaluation in excess of 20 percent for the appellant's right 
knee disability in a separate decision.  The Board issued a 
remand with respect to the right knee issue in September 
2003, directing the RO to conduct all appropriate 
development.  

The Board issued another decision in October 2002 that denied 
entitlement to an increased rating for psychogenic panic 
disorder.  In response, the veteran again appealed to the 
Court.  By a July 2003 joint motion, the parties agreed that 
the Board's October 2002 decision should be vacated and the 
case remanded to the Board.  The parties found that the 
Board's October 2002 decision was internally inconsistent 
with respect to whether the veteran met the criteria for an 
evaluation in excess of 30 percent.  The Court adopted the 
parties' joint remand, as reflected by the August 2003 order.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board finds that additional development is necessary 
prior to the completion of its appellate review.  It is 
significant to noted that the veteran has not been afforded a 
VA psychiatric examination since April 1999.  An additional 
examination is necessary in order to determine current nature 
and severity of the veteran's service-connected disability.  
Also, such examination would be helpful in order to assist 
the Board in addressing the points raised by the parties' 
joint motion.  In view of the foregoing, and in order to 
afford the veteran every consideration in the presentation of 
his claim, this case is remanded to the RO for the following 
actions:

1.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and severity 
of the veteran's service-connected 
psychiatric disability, classified as 
psychogenic pain disorder.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to comment on the degree to 
which the veteran demonstrates 
occupational and social impairment and to 
state whether the veteran experiences a 
reduction of reliability or productivity 
due to his service-connected psychiatric 
disability.  In addition, the examiner is 
asked to state specifically whether the 
veteran has any disturbance of affect, 
speech, comprehension or memory, mood or 
motivation and if the veteran suffers 
from panic attacks at a frequency of more 
than once a week.  Finally, the examiner 
is requested to comment on the extent to 
which the veteran's judgment, insight, 
and ability to establish work and social 
relationships are compromised by his 
service-connected disability.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



